Case 18-12773-BLS Doc 25 Filed 12/19/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re: Chapter 11

interTouch Holdings LLC, Case No. 18-12772 (BLS)
Debtor.

In re: Chapter ll

interTouch Topco LLC, Case No. 18-12773 (BLS)
Debtor.

 

 

AFFIDAVIT OF SERVICE

 

I, Gene Matthews, depose and say that l am employed by Reliable lnc., provided noticing
services in the above-captioned case.

On December 18, 2018, at my direction and under my supervision, employees of Reliable caused
to be served the following documents by first class mail on the service list attached hereto as
Exhibit A:

Motion By Debtors For Order Pursuant To Sections 105(A), 363(C)(1), And 1108 Of The
Bankruptcy Code (A) Authorizing (I) Continued Maintenance Of Existing Bank Account;
(Ii) Continued Use Of Existing Business Forms; And (Iii) The Opening And Closing Of
Bank Accounts And (B] Waiving Certain U.S. Trustee Guidelines

 

Notice Of Agenda Of Matters Scheduled For Hearing On December 20, 2018 At 9:30 A.M.

 

Gene Matthews

Dated: December 19, 2018
State of Delaware
County of New Castle

Subscribed and sworn to (or affirmed) before me on this 19th day of December, 2018, by Gene
Matthews, proved to me on the basis of satisfactory evidence to be the person(s) Who appeared

before me.
X M/

"/
JusT\N K. EDELSoN
W¢tLaw-Stateofnm
§ P“ c xa)h
_ . 43238
mcqzn:vil'ui§cé'n*+asl*w

Case 18-12773-BLS Doc 25 Filed 12/19/18 Page 2 of 4

EXHIBIT A

CaSe 18-12773-BLS DOC 25

Buchhalter
A Professional Corporation
Attn Jefferey Ekbom
16435 N Scottsdale Road
Suite 440
Scottsdale AZ 85254

CMS Cameron McKenna Nabarro Olswang LLP
Attn Helen Johnson
Cannon Place
78 Cannon Street
London EC4N 6AF
United Kingdom

CMS Derks Star Busmann NV
Attn Eduard theenstra
Atrium-Parnassusweg 737
1077 DG Amsterdam
Netherlands

Corporation Sel'vice Company
Attn Morgan Dalley
251 Litt|e Falls Drive
Wilmington DE 19808

Delaware State Treasury
820 Silver Lake Blvd., Suite 100
Dover, DE 19904

Fenwick & West LLP
Attn David Forst
801 California Street
Mountain View C 94041

Ganger Shore Leeds & Zauderer LLP
360 Lexington Avenue
Nevv York NY 10017

Filed 12/19/18 Page 3 of 4

Gate Worldwide Holdings LLC
c/o Robinson & Cole LLP
Attn: Joseph L Clasen
666 Third Ave
New York NY 10017

Internal Revenue Service
P. O. Box 7346
Philadelphia, PA 19101-7346

interTouch (USA) Inc
30851 Augoura Hills Road
Suite 102
Augoura Hills CA 91301

interTouch Pte Ltd
Attn Toni Weber
30A Kallang Place #12-06
Singapore 339203

Landis Rath & Cobb LLP
Attn Richard Cobb
919 Market Street Suite 1800
Wilmington DE 19801

Morris Nichols Arsht & Tunnel LLP
Attn Patricia Vella
1201 N l\/larket Street
Wilmington DE 19801

Nomadix, Inc
30851 Augoura Hills Road
Suite 102
Augoura Hil|s CA 91301

CaS€ 18-12773-BLS

Rajah & Tann Singapore LLP
Attn Nigel Pereira
9 Battery Road #25-01
Singapore 049910

Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903

Securities & Exchange Commission
New York Regional Offlce
Attn: Andrew Calamari, Regional Director
Brookf`leld Place
200 Vesey Street, Suite 400
New York, NY 10281-1022

Securities & Exchange Commission
100 F Street, NE
Washington, DC 20549

Sklar Williams PLLC Law Off`lces
Attn Bryan 1\/1 Williams
410 South Rampart Blvd
Suite 350
Las Vegas NV 89145

Doc 25

Filed 12/19/18 Page 4 of 4

Tonkton Torp LLP
Attn Mark LeRoux

888 SW 5th Avenue Ste 1600
Portland OR 97204

Weil, Gotshal & Manges LLP
Attn Gary Holtzer
767 Fifth Avenue
New York NY 10153

Offlce of the United States Trustee
Attn: Jaclyn Weissgerber, Esq
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801

St Holdings LLC
450 Olde Worthington Road
Suite 350
Westerville OH 43082

